— Appeal from a judgment of the Supreme Court (Monserrate, J.), rendered September 7, *4201990 in Broome County, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the fourth degree.
We reject defendant’s contention that the prison sentence he received as a second felony offender of 2Vz to 5 years was harsh or excessive. The sentence was well within the statutory guidelines and was in accordance with the plea bargain (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). Given defendant’s extensive criminal background and the fact that the plea was to a reduced charge, we find no basis for disturbing the sentence imposed (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812).
Mahoney, P. J., Casey, Yesawich Jr. and Mercure, JJ., concur. Ordered that the judgment is affirmed.